Citation Nr: 1007607	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The claim was Remanded by the Board in 
February 2009.

The Veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted before the 
undersigned in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified, at his September 2007 Travel Board 
hearing, that the incident which he alleges caused his 
psychiatric disorder occurred on board the USS SARATOGA in 
February 1966.  The Board directed that review of the deck 
logs of the USS SARATOGA for February 1966, March 1966, and 
April 1966 be conducted.  The July 2009 response to the 
development request reflects that only the April 1966 deck 
logs were reviewed, although the command history for the 
entire year of 1966 was reviewed.  It is the Board's opinion 
that development remains incomplete until the deck logs for 
February 1966 and March 1966 have been reviewed.  The deck 
logs should be requested from the Modern Military Branch of 
the National Archives, which has custody of the deck logs 
from 1941 to 30 years ago.  

Accordingly, the case is REMANDED for the following action:

1.  The deck logs of the USS SARATOGA for 
February 1966 must be reviewed to determine 
whether there was a "man overboard" incident 
or incidents.  The deck logs of the USS 
SARATOGA for March 1966 must be reviewed to 
determine whether there was a "man 
overboard" incident or incidents.  The deck 
logs of the USS SARATOGA for February 1966 and 
March 1966 should be located at the Modern 
Military Branch of the National Archives, 8601 
Adelphi Road., College park, Maryland 20740.  

2.  If a "man overboard" incident or 
incidents is confirmed in February 1966 or in 
March 1966, then the Veteran should be 
afforded VA examination, to include an opinion 
as to whether any psychiatric disorder found 
is related to this incident.  

3.  After the above-directed development is 
completed, including review of the deck logs 
of the USS SARATOGA for both February 1966 and 
March 1966, the claim should be readjudicated.  
If such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


